NOTICE OF ALLOWABILITY
Oath/Declaration
The rejection of claims 1-19 as being based upon a defective reissue declaration under 35 USC § 251 has been withdrawn in light of the new reissue declaration filed and entered 4/12/2022.
Recapture
The rejection of claims 1-19 under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based has been withdrawn in light of the amendment to the claims filed 4/12/2022. The amendment reintroduced the surrendered matter back in to the claims.  
Claim Rejections - 35 USC § 102
The rejection of claims 1, 2 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2013/0281776 to Levy (“Levy”) has been withdrawn in light of the amendment to the claims filed 4/12/2022.  Specifically, the limitation of “and which has a means for affixing the sleeve to the gripper” has been amended back into independent claim 1.  Levy fails to teach means for affixing the sleeve to the gripper.
Claim Rejections - 35 USC § 103
The rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Levy in view of US PUB No. 2016/0278962 to Zhang (“Zhang”) has been withdrawn in light of the amendment to the claims filed 4/12/2022.
The rejection of claims 6-9 under 35 U.S.C. 103 as being unpatentable over Levy in view of US PUB No. 2016/0158029 to Kuiken et al. (“Kuiken”) has been withdrawn in light of the amendment to the claims filed 4/12/2022.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, among all the limitations, means for affixing the sleeve to the gripper in combination with the gripper moves at least a portion of the sleeve affixed to the gripper in an axial reciprocating linear motion along the penis, providing sexual stimulation through friction of the interior of the sleeve against the penis contained in the sleeve due to the axial reciprocal linear motion of the gripper and the portion of the sleeve affixed to the gripper.  
The most similar prior art is to Levy which discloses a male sexual stimulation device (see fig. 3a) comprising: a reciprocating linear motion driver (motor 60, shuttle 78, threaded shaft 80); a gripper (82) attached to the reciprocating linear motion driver (see fig. 3a); and a flexible sleeve (10) which is inserted into the gripper (see fig. 3a), wherein a penis may be inserted into the flexible sleeve (see para. [0049]).  However, Levy does not disclose that the gripper is attached to the sleeve in combination with the gripper moving at least a portion of the sleeve in an axial reciprocating linear motion along the penis.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees: /ple/ and /E.D.L/                                 SPRS, Art Unit 3993